t c memo united_states tax_court andrew wesley frank joy mary frank petitioners v commissioner of internal revenue respondent docket no filed date andrew wesley frank and joy mary frank pro_se kathryn k vetter for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners' federal_income_tax of dollar_figure for and dollar_figure for and accuracy-related_penalties of dollar_figure for and dollar_figure for after concessions the issues for decision are whether petitioners are exempt from federal_income_tax we hold that they are not whether petitioners may deduct advertising expenses for selling living trusts in we hold that they may not whether petitioners may deduct expenses for selling living trusts and food supplements and renting their nebraska street property in we hold that they may deduct expenses to the extent stated below whether petitioners may deduct or capitalize for various expenses related to their springs road and mesa verde rental property we hold that petitioners may not deduct or capitalize some of their expenses may deduct other expenses and must capitalize the remaining expenses whether petitioners may deduct points that they paid in connection with certain loans in we hold that they may not whether petitioners' losses from their airplane leasing activity are passive losses under sec_469 we hold that they are whether petitioners are liable for the accuracy-related_penalty under sec_6662 for and we hold that they are not section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioners petitioners are married and lived in vallejo california when they filed their petition petitioner andrew wesley frank mr frank has a bachelor of science degree in mechanical engineering and worked as a nuclear engineer at the mare island naval shipyard during the years in issue and petitioner joy mary frank was a homemaker and beauty consultant during the years in issue earl w frank is mr frank's brother on their and tax returns petitioners reported income and expenses from selling living trusts and food supplements renting residential property and leasing an airplane b advertising expenses for living trusts petitioners began to sell living trusts in for purposes of the living_trust activity mr frank advertised that he was a financial consultant for tax and estate_planning purposes petitioners had printed at a date not specified in the record about brochures which promoted the trusts mr frank distributed the brochures at work church and at other places to solicit business mr frank met with about people per month who were interested in establishing a_trust c automobile expenses mr frank drove his car an unspecified number of times to meet with persons interested in establishing a living_trust petitioners reported that the trust activity lost dollar_figure in and dollar_figure in petitioners marketed and distributed a food supplement drink and other dietary products some customers came to petitioners' home to buy the products petitioners sometimes traveled to sell the products petitioners used their car to meet with several people in to discuss buying food supplement products petitioners deducted dollar_figure in for automobile expenses related to the food supplement business during the years in issue petitioners owned residential_rental_property pincite nebraska street nebraska street property petitioners deducted dollar_figure in automobile expenses for the nebraska street property petitioners drove about miles for the living trusts and food supplements activities and the nebraska street property from january to date petitioners maintained an automobile log in but lost the log for may to date d rental property expense sec_1 springs road rental property petitioners bought rental property pincite springs road springs road property around date petitioners deducted dollar_figure for closing costs related to the springs road property on their return mesa verde rental property petitioners bought a one-third interest in rental property pincite mesa verde street mesa verde property in date it was rented when petitioners and the other co-owners the owners bought it the owners evicted the tenants the owners then installed a new gas range dishwasher furnace heater front door windows screens smoke detectors a toilet and garage door they painted the inside and outside of the house did some work not specified in the record relating to termites landscaped the grounds and refinished the floors they repaired the sheetrock and tile in the bathroom and had general carpentry work done the owners hired kjb construction to repair the kitchen cabinets and counters the owners did some of the work themselves they kept track of how many hours each worked and paid each other dollar_figure an hour mr frank worked hours from date to date the owners prepared the following schedule of expenses for the mesa verde property item of expense services legal professional supplies repairs general repairs carpentry repairs electrical plumbing repairs painting amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners deducted some of the following expenses related to the mesa verde property on their return item of expense legal professional repairs supplies services amount deducted by petitioners dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the owners capitalized and designated a 7-year useful_life for the following items item of expense spiteri bros refinish garage door stove heater amount capitalized dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioners deducted depreciation of dollar_figure on their return nebraska street rental property petitioners deducted dollar_figure for expenses for the nebraska street property on their return these expenses included insurance recording fees plumbing expenses inspection fees and receipts from various hardware stores e points petitioners lived pincite whitecliff drive in petitioners paid points in to refinance this home petitioners paid points in for an equity line of credit based on their equity in the whitecliff drive property petitioners bought property pincite luann court for about dollar_figure in the last few months of petitioners paid dollar_figure in cash and obtained a dollar_figure mortgage petitioners paid points on that loan petitioners deducted dollar_figure on their schedule a for the points petitioner paid relating to both houses petitioners had receipts for these three transactions but lost them petitioners did not contact the banks that arranged the financing to get copies of these documents f airplane leasing petitioners bought an airplane for dollar_figure on date mr frank did not know how to fly when they bought the airplane he learned how to fly or years later petitioners bought the airplane with the intent of making a profit petitioners leased it to general aviation pilots association gapa from date to date and to slant alpha inc flight training saft from date to the end of gapa and saft rented the airplane to people learning how to fly gapa and saft paid for fuel oil maintenance inspection fees insurance and parts gapa and saft sent statements to petitioners showing the airplane's income and expenses gapa or saft paid petitioner the profit if the airplane's income exceeded its expenses if the airplane's expenses exceeded its income petitioners paid the difference to gapa or saft mr frank with a mechanic changed the airplane's oil removed screws from the inspection plates and tied down and washed the airplane the record does not indicate how often mr frank did those things petitioner spoke with flight schools not otherwise identified in the record to find the best rate for leasing maintaining and insuring the airplane petitioner reported a dollar_figure loss for the airplane in and a dollar_figure loss in opinion a whether petitioners are exempt from federal_income_tax petitioners contend that they are not subject_to federal_income_tax because mr frank is a common laborer and has an occupation of common right petitioners also contend that they revoked their tax returns for the years at issue and that as a result they have no contract with respondent that they are not taxpayers and that we lack jurisdiction because they moved to withdraw their petition which we denied we disagree we have jurisdiction over this case because respondent properly issued notices of deficiencies to petitioners for the years in issue and petitioners timely filed a petition with this court sec_6212 and sec_6213 95_tc_624 affd without published opinion 956_f2d_1168 9th cir wages are income and a tax on wages is constitutional 791_f2d_68 7th cir 737_f2d_1417 5th cir mr frank received wages for his work as a nuclear engineer at a naval shipyard petitioners assert nothing more than tax_protester rhetoric which this and other courts have universally rejected to support their position that they are not subject_to federal_income_tax see in re becraft 885_f2d_547 9th cir federal tax laws apply to resident u s citizens 680_f2d_1268 9th cir 640_f2d_1014 9th cir compensation_for labor or services is subject_to income_tax 76_tc_1027 affd 696_f2d_1234 9th cir jackson v commissioner tcmemo_1991_498 affd without published opinion 990_f2d_1258 9th cir petitioners are clearly not exempt from federal_income_tax or from the imposition of additions to tax b whether petitioners may deduct more expenses than respondent allowed taxpayers may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year to carry on a trade_or_business sec_162 a taxpayer must keep records that are sufficient to substantiate the amounts the taxpayer deducted on his or her return sec_1_6001-1 income_tax regs whether advertising expenses for the living trusts are deductible petitioners deducted dollar_figure on their return for brochures they used to advertise living trusts mr frank testified that the brochures cost dollar_figure but did not remember in what year the brochures were printed petitioners started the living_trust activity in it is at least as likely that they bought and paid for the brochures in as in petitioners used the cash_basis of accounting and a deduction is only allowed in the taxable_year in which the expense was paid sec_461 petitioners have not shown that they paid for the brochures in and thus may not deduct the dollar_figure on their tax_return whether petitioners may deduct automobile expenses to deduct automobile expenses a taxpayer must show the amount date and business_purpose of each expense the amount of miles traveled and total automobile use for the taxable_period sec_280f sec_1_274-5t temporary income_tax regs fed reg date the taxpayer must have adequate_records or other evidence to corroborate his or her statements sec_1_274-5 income_tax regs a taxpayer must maintain an account book diary statement of expense or similar record and documentary_evidence which in combination and establish each element of an expense sec_1_274-5 income_tax regs if a taxpayer does not have adequate_records the taxpayer must establish each element of the expense by his or her own statement written or oral and by other corroborative evidence sufficient to establish each element sec_1_274-5 ii income_tax regs petitioners deducted automobile expenses for for three activities as follows activity living trusts food supplement nebraska street miles big_number big_number big_number amount dollar_figure dollar_figure dollar_figure dollar_figure respondent concedes that petitioners may deduct dollar_figure of this amount based upon the miles petitioners' log shows they traveled from january to date for all three activities this amount reflects all of the miles petitioners recorded in their log from january to date petitioners contend that they may deduct additional_amounts for their living_trust activity food supplement business and the nebraska street property as discussed next petitioners may deduct some amounts and may not deduct others a the living_trust business petitioners lost their log for may to date petitioners contend that they may challenge respondent's determination by secondary proof where records are unavoidably lost citing 16_f3d_1336 2d cir affg in part and vacating and remanding in part tcmemo_1992_106 in andrew crispo gallery inc the taxpayer an art gallery was the subject of a federal tax_fraud investigation id pincite in the department of justice subpoenaed the taxpayer's records id in the gallery asked the government to return the records id the department of justice returned some records in and but they were in disarray id the department of justice lost many other records id the u s court_of_appeals for the second circuit held that the gallery's inability to produce the books_and_records which the government seized and did not return was not a sufficient reason to reject the gallery's claim of loss id pincite andrew crispo is distinguishable from the present case because the government did not lose petitioners' records petitioners lost the records petitioners introduced a bridge toll receipt a supermarket receipt a notary receipt six handwritten notes and questionnaires to show that they used their car for the living_trust activity from may to date all the receipts petitioners introduced had lt marked on them the six handwritten notes listed names numbers addresses and some directions one of the notes and the supermarket receipt were dated date of the questionnaires sought members for a financial support group sponsored by petitioners those four questionnaires indicated that petitioners called the person on date the other six asked the individual responding if he or she understood a presentation about the living trusts those six were dated date petitioners listed on one of their exhibits what they claim are income and expenses of the trust activity petitioners listed six expenses there were entries dated march april and date and three dated date the six expenses include dollar_figure for bridge tolls dollar_figure for a notary fee dollar_figure for paper plates dollar_figure for babysitting and dollar_figure1 for mileage expenses mr frank testified that he spent these amounts in connection with the living_trust activity petitioners have not shown that the babysitting expense was an ordinary and necessary business_expense see sec_162 we hold that petitioners may deduct all of the above stated items except the babysitting expense petitioners introduced a form dated date which showed that mr frank drove miles to oregon to discuss estate_planning issues with his brother earl w frank petitioners have not shown that the primary purpose of the trip was business related and may not take a deduction for the miles petitioners' evidence shows that they conducted the living_trust activity before date but does not show that they conducted the activity to the same extent during and after date petitioners reported dollar_figure in gross_income from the living_trust activity on their tax_return most of petitioners' receipts show expenses_incurred before date some of which respondent conceded petitioners have not shown that they may deduct mileage expenses for the living_trust activity from may to date in excess of amounts previously allowed and discussed above petitioners' mileage deduction was computed by applying the standard mileage rate to miles b the food supplement business petitioners lost the log which listed their automobile use for the food supplement business from may to date in lieu of a mileage log petitioners introduced numerous receipts to support their claim that they participated in that business from may to date petitioners offered a summary of income and expenses of their food supplement business the list was marked with the letters km it listed expenses such as dollar_figure in bridge tolls dollar_figure for postage dollar_figure for failure to collect taxes on sales made and cents for parking mr frank testified that he spent these amounts for his food supplement business we hold that petitioners may deduct dollar_figure for these expenses c the nebraska street property petitioners offered no evidence relating to automobile expenses for the nebraska street property they have not met their burden_of_proof for this expense rule a their purchase of the springs road property whether petitioners may deduct expenses related to amounts paid in connection with the acquisition of property are capital expenditures if they increase the value or substantially prolong the useful_life of the property sec_1_263_a_-1 income_tax regs amounts paid_or_incurred for repairs and maintenance are not capital expenditures petitioners deducted dollar_figure on their return for costs associated with their purchase of the springs road property they deducted the following as closing costs item amount of expense dollar_figure settlement charges dollar_figure credit report dollar_figure lawyer fee dollar_figure mailing fees dollar_figure notary fees dollar_figure recording fees roofing permit fee dollar_figure fee to obtain a loan dollar_figure broker's license dollar_figure petitioners contend that they may deduct those amounts and an additional dollar_figure we disagree petitioners introduced part of a hud-1 form which was not dated and which did not indicate the property to which it referred except for springs written on it petitioners introduced two receipts for certified mail the recipient of the mail was scott barry not otherwise identified in the record the receipt does not show what was mailed petitioners did not show that they had a business_purpose relating to the certified mail items petitioners paid dollar_figure to the state of california department of corporations for a loan broker license the words springs is written on the receipt the receipt is dated date petitioners bought the springs road property in date we are not convinced that the fee to obtain the loan broker's license was incurred as part of petitioners' purchase of the springs road property petitioners introduced credit report receipts dated date and date the words springs were written on the receipts petitioners presented one receipt for a rental application dated date the words springs was written on it we find that the expense for the date report was incurred for a business_purpose because it is dated near the time that petitioners bought the springs road property petitioners may deduct the second credit report and rental application expenses petitioners offered three receipts dated date totaling dollar_figure from the solano county assessor recorder's office the receipts were for recording fees we conclude that petitioners may capitalize these expenses because they were incurred on or near the date that petitioners bought the springs road property see 9_bta_1342 recording fees are capital expenses whether petitioners may deduct or must capitalize expenses relating to the mesa verde property amounts paid to permanently improve property are capital expenses sec_263 capital expenses are amounts paid to increase the value or substantially prolong the useful_life of property sec_1_263_a_-1 income_tax regs courts have distinguished between a capital expense and a deductible business_expense as follows a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition it does not add to the value of the property nor does it appreciably prolong its life it merely keeps the property in an operating condition over its probable useful_life for the uses for which it was acquired expenditures_for that purpose are distinguishable from those for replacements alterations improvements or additions which prolong the life of the property increase its value or make it adaptable to a different use the one is a maintenance charge while the others are additions to capital_investment which should not be applied against current earnings illinois merchants trust co v commissioner 4_bta_103 whether an expense is deductible or must be capitalized is a question of fact see 39_tc_333 the test is whether an expense materially enhances the value of property or appreciably prolongs the life of the property amounts paid as part of a general plan of capital improvement may be capitalized even though the payment would be deductible as an ordinary and necessary business_expense if incurred separately see 831_f2d_833 9th cir discussing the rehabilitation doctrine revg tcmemo_1986_128 petitioners contend that they may deduct expenses for legal and professional fees repairs supplies and services for the mesa verde property in kaonis v commissioner tcmemo_1978_184 affd without published opinion 639_f2d_788 9th cir we distinguished between expenses that add to the value of the property and those which restore the property to its previous condition id we held that expenses for a patio fence gate floor tile window treatments paneling light fixtures bathroom fixtures and wash basins tile and a stove added to the value or prolonged the life of the property and were properly capitalized id we found that the taxpayer's expenses for painting and cleaning restored the property to its previous condition and were deductible id here the installation of the gas range dishwasher furnace heater garage door toilet sheetrock and tile in the bathroom windows and screens kitchen cabinet and counters general carpentry work termite work and floor refinishing added to the value of the home and must be capitalized see id the expenses of painting the inside and outside of the property restored the property to its previous condition and are deductible id whether petitioners may deduct expenses relating to the nebraska street property petitioners contend that they may deduct their expenses for the nebraska street property petitioner introduced two receipts from truck insurance exchange for dollar_figure and dollar_figure both show the same policy and agent number and are dated date neither receipt indicates the property to which it relates petitioners have not shown that they incurred these expenses for a business_purpose another receipt was from the solano county recorders office dated date for a recording fee for a property not identified the receipt has written on it while the record does not show when petitioners bought the nebraska street property petitioners reported income from it on their tax_return petitioners have not explained how a recording fee relates to property they owned at least since petitioners introduced a receipt from solano superior court for copies and forms dated date they did not show what copies were made or whether they were made for a business_purpose petitioners introduced a receipt for a dollar_figure plumbing expense dated date a receipt for dollar_figure paid to sullivan industries inc for an inspection fee for the nebraska street property dated date and about receipts from stores including yardbirds orchard supply hardware newcomb son inc homeclub payless drug dan's ace hardware standard brands paint home decorating center and the solano county recorder's office mr frank testified that these expenses were for general maintenance of the nebraska street property we hold that petitioners may deduct these expenses c points a taxpayer may generally deduct interest_paid or accrued on indebtedness sec_163 interest is compensation_for the use or forbearance of money 308_us_488 payments for a lender's services in connection with a loan are generally capital expenditures and must be amortized over the life of the loan 75_tc_424 affd without published opinion 691_f2d_490 3d cir points are amounts paid_by a borrower for loan processing cao v commissioner tcmemo_1994_60 affd without published opinion ___ f 3d ___ 9th cir date fees paid for loan processing can be for the use or forbearance of money or for a lender's services id points paid for the use or forbearance of money are deductible as prepaid_interest id a cash_basis taxpayer must generally amortize prepaid_interest over the life of the loan sec_461 however points are immediately deductible if they are paid for indebtedness incurred in connection with the purchase or improvement of the taxpayer's principal_residence and the loan is secured_by the home sec_461 petitioners deducted dollar_figure for points on their return mr frank testified that this amount includes dollar_figure from refinancing their whitecliff drive residence dollar_figure from a line of equity on whitecliff drive and dollar_figure from buying their new residence at luann court petitioners lost the records for all three transactions they did not contact the bank to get the relevant documents or otherwise try to reconstruct the records petitioners introduced an example of a loan from home savings of america apparently for the springs road property to support their claim petitioners' principal place of residence early in was the whitecliff drive home mr frank testified that petitioners intended the luann court property to become their residence when they bought it late in and that it did become their residence however petitioners' tax_return dated date stated that petitioners' address was whitecliff drive petitioners have not introduced any evidence to explain this inconsistency on brief petitioners assert that they moved into the luann court residence in date that they immediately rented out the whitecliff drive property that in date the tenants of whitecliff drive gave notice that they were moving out that petitioners moved back to the whitecliff drive property in mid-1993 and that petitioners have lived at whitecliff drive and rented out the luann court house ever since petitioners' statements in the brief are not supported by the record we cannot base our findings_of_fact on assertions made in the brief that are not supported by the record see 582_f2d_292 3d cir statements made by counsel in their briefs are not evidence we hold that petitioners may not deduct any amount for points because they have not shown whether or when the luann court residence became their principal place of residence or that the loans were secured_by their principal place of residence or proven the amount of points they paid see sec_461 rule a d whether petitioners' airplane leasing activity is a passive_activity individuals generally may not deduct losses from a passive_activity sec_469 a passive_activity is any activity involving a trade_or_business in which the taxpayer does not materially participate sec_469 rental activities are per se passive sec_469 sec_1_469-1t temporary income_tax regs fed reg date rental_activity is any activity in which payments are principally for_the_use_of tangible_property sec_469 an activity is a rental_activity for a taxable_year if a during such taxable_year tangible_property held in connection with the activity is used by customers or held for use by customers and b the gross_income attributable to the conduct of the activity during such taxable_year represents or in the case of an activity in which property is held for use by customers the expected gross_income from the conduct of the activity will represent amounts paid or to be paid principally for_the_use_of such tangible_property without regard to whether the use of the property by customers is pursuant to a lease or pursuant to a service_contract or other arrangement that is not denominated a lease sec_1_469-1t b temporary income_tax regs fed reg date petitioners leased the plane to gapa and saft gapa and saft rented the plane to customers who were learning to fly the airplane was held by gapa and saft for use by customers the amounts to be paid to petitioners by gapa and saft were for_the_use_of the airplane services were not the dominant element of the relationship this is a rental_activity for purposes of sec_469 rental_activity is passive whether or not the taxpayer materially participates in it sec_469 petitioners may not use the dollar_figure offset under sec_469 because it applies only to rental_real_estate_activities we hold that losses from petitioner's airplane leasing activity are passive losses e whether petitioners are liable for accuracy-related_penalties taxpayers are liable for the accuracy-related_penalty on any part of an underpayment which is due to negligence sec_6662 and c negligence is the lack of due care or the failure to do what a prudent person would do under the circumstances sec_6662 939_f2d_874 9th cir affg in part and reversing in part tcmemo_1989_390 731_f2d_1417 9th cir affg 79_tc_714 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 petitioners must prove that they were not negligent 925_f2d_348 9th cir affg in part and revg in part 92_tc_1 802_f2d_365 9th cir affg tcmemo_1984_264 petitioners contend that they were not negligent because they prepared their tax returns in good_faith and to the best of their ability respondent argues that petitioners are negligent because they lost many of their records and did not take reasonable steps to reconstruct them see lewis v commissioner tcmemo_1983_741 in lewis we concluded not only that the taxpayer lost records of travel and entertainment_expenses but also that some of the records may never have existed we also pointed out that the taxpayer in lewis deducted some automobile expenses which he said at trial related to personal_use of his car we conclude that this case is distinguishable from lewis and that petitioners have shown that they were not negligent in the preparation of their and tax returns to reflect the foregoing and concessions decision will be entered under rule
